DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 18, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 3-5 have been amended; and claims 2 and 7-11 are canceled. Accordingly, claims 1 and 3-6 are pending in this application, with an action on the merits to follow regarding claims 1 and 3-6.
Because of the applicant's amendment, the following in the office action filed October 28, 2020, are hereby withdrawn:  Claim rejections under 35 USC 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3-6 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
at said top end of said bodysuit through a pair of shoulder flaps….”  As the front side is claimed as having a top end and the back side is claimed as having a top end, it is unclear as to which top end is being referred to as “said top end of said body suit”.  Examiner has interpreted the limitation as referring to the top end of the front side and the top end of the back side.  
Claim 1 is indefinite as it recites, “said bottom end of said front side of said body suit extended into an elongated tail forming a flap; said flap secured to said back side of said body suit to form a rear bottom flap of said body suit….”  As Applicant claims the flap forms a rear bottom flap, it is unclear if Applicant is claiming one flap or two different flaps.  Examiner has interpreted the flap and the rear bottom flap to be the same flap.
Claim 1 is indefinite as it recites, “said flap constricted at a top end on opposing sides with curvatures….”  First, it is unclear if “a top end” is referring to a top end of the flap or the top end of the front side or the top end of the rear side.  Second, if a top end of the flap is being claimed, as the flap is an extension of the front side of the body suit, it is unclear how the flap has a definitive end.  
Claim 1 is indefinite as it recites, “said flap constricted at a top end on opposing sides with curvatures  to accommodate a first hip appendage and a second hip appendage of a child when said flap is folded upward through a crotch region of said child’s body and secure to said backside of said body suit with fasteners; 
 2said rear bottom flap having a first fastener structure and a second fastener structure….”  As Applicant claims fasteners that secure the flap to the backside, it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lushaj (US 2013/0298305) in view of Holsinger (US 2014/0317828).
	Regarding claim 1, Lushaj discloses a bodysuit (10, embodiment of Figs. 1A-2B) comprising: a front side (16) and a back side (14) (as the bodysuit is capable of being worn in reverse, then 16 can be the front side with 14 as the back side; further see para. 0038 where Lushaj expressly discloses that 14 can be the back side and 16 can be the front side); said front side and said back side of said bodysuit having a top end and a bottom end (see annotated Fig. 1A); said front side and said back side of said bodysuit connected to each other at said top end of said bodysuit through a pair of shoulder flaps (as best seen in annotated Fig. 1A) with a first of said pair of shoulder flaps located on a right side of said bodysuit and a second of said pair of said shoulder flaps located on a left side of said bodysuit (see annotated Fig. 1A); said bodysuit further comprising a pair of sleeves (20) at said top end of said bodysuit with a first of said pair of sleeves located on said right side of said bodysuit and a second of said pair of sleeves located on said left side of said bodysuit (see annotated Fig. 1A); said front side and said back side having neck openings at said top end of said bodysuit (see annotated Fig. 1A); said bottom end of said front side of said body suit extended into an elongated tail forming a flap (28, as can be seen in annotated Fig. 1A and in Fig. 1B, the front side 16 is elongated compared to the back side 14 and thus a flap 28 is formed);
said flap secured to said back side of said body suit (via fasteners 24) to form a rear bottom flap of said body suit (as the flap attaches to the rear side, it is considered a rear bottom flap); said flap constricted at a top end on opposing sides with curvatures (as seen in annotated Fig. 1A) to accommodate a first hip appendage and a second hip appendage of a child when said flap is folded upward through a crotch region of said child’s body and secure to said backside of said body suit with fasteners (as can be understood from annotated Fig. 1A, when placed on the body and the flap is folded upward to the back side and connected via fasteners, the curvature would accommodate the hips of at least one child); 2said rear bottom flap having a first fastener structure and a second fastener structure (fasteners 24 on 20) spaced apart equidistant wherein said first fastener structure on said bottom end of said rear bottom flap connects with said first fastener connecting structure on said back side of said body suit  and said second fastener structure on said bottom end of said rear bottom flap connects with said second fastener structure on said back side of said body suit to hold said rear bottom flap folded upward through said crotch region of said child’s body to said back side of said bodysuit (as each 24 can be seen as connecting fasteners in Fig. 1A and 24 is described as corresponding fasteners in para. 0040).
	Lushaj does not expressly disclose said bottom end of said rear bottom flap of said bodysuit having an elastic strip structure of varying length at a medial aspect of said bottom end of said rear bottom flap between said first and said second fastener structures located on said rear bottom flap of said bodysuit.
Holsinger teaches bodysuits for children wherein said bottom end (see annotated Fig. 3 and note that as it is an end of the portion of the garment that extends from the front panel 22 to connect to the rear panel 10) of said body suit (body suit shown in Figs. 1-4) having an elastic strip structure (18, see para. 0018 where 18 can be made of elastic) of varying length at a medial aspect of said bottom end of said rear bottom flap (as can be seen in Fig. 3) between said first and said second fastener structures (16, as they are structures that connect the flap to the body suit) located on said rear bottom flap of said bodysuit (as can be seen in Fig. 3).

Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the bodysuit, there would be a reasonable expectation for the structure to perform such functions, as Examiner has explained after each functional limitation.	
Regarding claim 3, the modified bodysuit of Lushaj discloses wherein when the child is dressed in the bodysuit, with the rear bottom flap (28) fastened to the backside of the body suit by connecting the first and second fastener structures on the rear bottom flap to the corresponding first and second fastener structures on the back side of the bodysuit (as the bodysuit is capable of being worn in reverse, then 16 can be the front side with 14 as the back side; further see para. 0038 where Lushaj expressly discloses that 14 can be the back side and 16 can be the front side, and as seen in para. 0040 where the fasteners 24 are corresponding structures then through normal , the fastener structures on the back side of the body suit and the fastener structures on the rear bottom flap of the body suit are positioned over an outer thigh region of the child on either side of the bodysuit for easy access to the fastener structures to quickly unfasten the fastener structures to change a diaper of the child and re-fasten the fastener structures after, said change of said diaper of the child, thereby significantly reducing a time required to change said diaper, and dress and undress the child in the body suit (as when modified the fasteners would be over the outer thigh of at least one wearer and can be fastened and unfastened easily and quickly by at least one caregiver changing a diaper or dressing the child).
Regarding claim 4, the modified body suit of Lushaj discloses wherein in an embodiment of the bodysuit, said first and second fastener structures (24 on 28, see annotated Fig. 1A) on the bottom end of the rear bottom flap (28) are button holes (see para. 0014 where the upper and lower attachment mechanisms may be independently selected from buttons, and therefore at least 24 on bottom flap or 24 on the back side would necessarily be button holes to complete the fastening system) to accommodate the first and second fastener structures located on the back side of said bodysuit (as disclosed in para. 0014), and wherein the first and second structures on the back side of the bodysuit are buttons (buttons, as disclosed in para. 0014).  
	Regarding claim 5, the modified body suit of Lushaj discloses wherein in an embodiment of the bodysuit, said first and second fastener structures (24 on 28, see annotated Fig. 1A) on the bottom end of the rear bottom flap (28) are snap sockets (as to connect with the first and second fastener structures snap studs located on the back side of the bodysuit (as can be seen in Fig. 1A), and wherein the first and second fastener structures on the back side of the body suit are snap studs (as can be seen in Fig. 1A).
	Regarding claim 6, the modified body suit of Lushaj discloses wherein in an embodiment of the bodysuit, said fastener structures (24 on 28, see annotated Fig. 1A) on the bottom end of the rear bottom flap (28) are one member of a hook and loop fastener and the fastener structures on the back side of the bodysurf are a second member of the hook and loop fastener (as disclosed in para. 0018) configured to connect with the first member of the hook and loop fastener located on the bottom end of the rear bottom flap (as disclosed in para. 0018).

    PNG
    media_image1.png
    1202
    697
    media_image1.png
    Greyscale

Annotated Fig. 1A (Lushaj)




 
    PNG
    media_image2.png
    755
    588
    media_image2.png
    Greyscale

Annotated Fig. 3 (Holsinger)



Response to Arguments
Applicant's arguments filed January 22, 2020 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection of claims 1 and 3-6 as being unpatentable over Lushaj in view of Holsinger, Applicant first argues that Lushaj does not describe the flap as having the claimed constrictions and curvatures on opposing sides of the flap to accommodate hip appendages of a child (Remarks, p. 6, lines 1-4).  First, Examiner notes that constrictions and curvatures have not been claimed, and instead “said flap constricted at a top end on opposing sides with curvatures” has been claimed such that only curvatures are claimed and Examiner has clearly pointed out the curvatures on opposing sides of the flap in annotated Fig. 1A of Lushaj.  Second, Examiner notes that “to accommodate a first hip appendage and a second hip appendage of a child when said flap is folded upward through a crotch region of said child’s body and secure to said backside of said body suit with fasteners” is a functional limitation as it recites what the curvatures do and not structure of the curvatures.  A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the function, then it meets the claim.  As the curvatures of Lushaj are capable of accommodating hip appendages of the wearer when the body suit is in use, then Lushaj meets the claimed limitation.




Applicant further argues that the fasteners of Lushaj does not read on the claimed fasteners since Lushaj has 3 sets of fasteners and are not positioned over an outer thigh of the child.  First, as the claims are “comprising”, they are not limiting to the number of fasteners.  Further, Examiner has not stated the fasteners of Lushaj are over the thigh and instead, when modified by Holsinger, then the modified fasteners are over the thigh.
Applicant argues the flap of Lushaj “in some embodiments is, a separable detachable section/piece having two ends…” and therefore does not read on the claim limitations (Remarks, beginning in the 3rd paragraph on p. 6).  However, such an embodiment is in Fig. 9 of Lushaj which is not the embodiment of Figs. 1A-2B of Lushaj that has been used by Examiner in each of the prior office actions and above, and therefore this argument does not apply to the rejection at hand.
st full para.).  Examiner respectfully disagrees as 35 USC 103 specifically recites “A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”  As Examiner has shown that adding an elastic strip would have been obvious to one having ordinary skill in the art, then such a modification is proper regardless of whether or not is was suggested by Lushaj.  
Further, Applicant argues that Lushaj does not suggest the desirable of combing the elastic strip structure of Holsinger (Remarks, p. 8, 1st full para.). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided motivation found in Holsinger as it would have been obvious to one having ordinary skill .
In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, p. 8, 2nd full para.), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, Examiner notes Applicant has not amended the limitations to add any structural limitations to distinguish over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732